Title: To Thomas Jefferson from Thomas Munroe, 1 January 1805
From: Munroe, Thomas
To: Jefferson, Thomas


                  
                     Tuesday morning—1st. Jany. 1805
                  
                  T Munroe presents his best respects to the President—has the honor of enclosing statements recd. from the Treasurer of the State of maryland of the second Instalment & Interest to this day on the Loans for the use of the City of Washington
                  T. M. begs permission respectfully to tender the salutations of the day, and joins most sincerely in the almost unanimous prayer of the Freemen of the United States that their beloved President & best friend may be preserved many years in the enjoyment of health and happiness, and the well earned confidence and Affections of his Countrymen.—
               